                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

MANDEL D. WALKER,

            Plaintiff,

      V.                               : Civil Action No. 18-1329-CFC

CONNECTIONS (LLC), et al.,

            Defendants.


Mandel D. Walker, James T. Vaughn Correctional Center, Smyrna, Delaware.
Pro Se Plaintiff.



                               MEMORANDUM OPINION




December I/ , 2018
Wilmington, Delaware
CONNELLY, U.S. District Judge:

       Plaintiff Mandel D. Walker ("Plaintiff"), an inmate at the James T. Vaughn

Correctional Center ("VCC") in Smyrna, Delaware, filed this action pursuant to 42

U.S.C. § 1983. 1 (D.I. 2). Plaintiff appears prose and has paid the filing fee.   The Court

screens and reviews the Complaint pursuant to 28 U.S.C. § 1915A(a). 2

I.     BACKGROUND

       Plaintiff injured himself on February 17, 2018, while playing basketball at the

Sussex Correctional Institution ("SCI") gym. (D. I. 2 at 10) Plaintiff has since transferred

to the VCC. Following the injury, Plaintiff sought medical care from a variety of medical

personnel. (Id. at 10-12) Physical therapy began on May 16, 2108 and, on May 28,

2018, an ultrasound was performed after Plaintiff had submitted a grievance 3

complaining that he had yet to receive the test.

       On May 30, 2018, Plaintiff was notified of the ultrasound results - "the test result

is not within normal limits." (Id. at 12) Plaintiff was told he was scheduled to see a

physician, but nothing was done despite his repeated sick call slips and filing of

grievances. (Id.) On July 12, 2018, provider Dr. Harris scheduled Plaintiff for an MRI




1
 When bringing a§ 1983 claim, a plaintiff must allege that some person has deprived
him of a federal right, and the person who caused the deprivation acted under color of
state law. West v. Atkins, 487 U.S. 42, 48 (1988).

2
   Section 1915A(b)(1) is applicable to all prisoner lawsuits regardless of whether the
litigant paid the fee all at once or in installments. Stringer v. Bureau of Prisons, Federal
Agency, 145 F. App'x 751, 752 (3d Cir. 2005).

3
 Defendant Bureau Chief Marc Richman ("Richman") denied the grievance on May 29,
2018. (D.l.2at11)
                                       1
and an exam by an orthopedic surgeon. As of the date the complaint was signed,

August 20, 2018, Plaintiff had not been called to sick call. (Id. at 12)

       Plaintiff seeks compensatory and punitive damages as well as injunctive relief.

II.    LEGAL STAND ARDS

       A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915A(b) if "the action is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who

is immune from such relief." Ball v. Famiglio, 726 F.3d 448,452 (3d Cir. 2013). See 28

U.S.C. § 1915A (actions in which prisoner seeks redress from a governmental

defendant). The Court must accept all factual allegations in a complaint as true and

take them in the light most favorable to a pro se plaintiff. Phillips v. County of

Allegheny, 515 F.3d 224, 229 (3d Cir. 2008); Erickson v. Pardus, 551 U.S. 89, 93

(2007). Because Plaintiff proceeds prose, his pleading is liberally construed and his

complaint, "however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers." Erickson v. Pardus, 551 U.S. at 94 (citations

omitted).

       An action is frivolous if it "lacks an arguable basis either in law or in fact."

Neitzke v. Williams, 490 U.S. 319,325 (1989). Under 28 U.S.C. § 1915A(b)(1), a court

may dismiss a complaint as frivolous if it is "based on an indisputably meritless legal

theory" or a "clearly baseless" or "fantastic or delusional" factual scenario. Neitzke, 490

U.S. at 327-28; Wilson v. Rackmill, 878 F.2d 772, 774 (3d Cir. 1989).

       The legal standard for dismissing a complaint for failure to state a claim pursuant

to § 1915A(b )( 1) is identical to the legal standard used when ruling on Rule 12(b )(6)
                                               2
motions. Tourscher v. McCullough, 184 F.3d 236,240 (3d Cir. 1999). However, before

dismissing a complaint or claims for failure to state a claim upon which relief may be

granted pursuant to the screening provisions of 28 U.S.C. § 1915A, the Court must

grant Plaintiff leave to amend his complaint unless amendment would be inequitable or

futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

       A well-pleaded complaint must contain more than mere labels and conclusions.

See Ashcroft v. Iqbal, 556 U.S. 662 (2009); Bell At/. Corp. v. Twombly, 550 U.S. 544

(2007). A plaintiff must plead facts sufficient to show that a claim has substantive

plausibility. See Johnson v. City of Shelby, _U.S._, 135 S.Ct. 346, 347 (2014). A

complaint may not dismissed, however, for imperfect statements of the legal theory

supporting the claim asserted. See id. at 346.

       Under the pleading regime established by Twombly and Iqbal, a court reviewing

the sufficiency of a complaint must take three steps: (1) take note of the elements the

plaintiff must plead to state a claim; (2) identify allegations that, because they are no

more than conclusions, are not entitled to the assumption of truth; and (3) assume the

veracity of any well-pleaded factual allegations and then determine whether those

allegations plausibly give rise to an entitlement to relief. Connelly v. Lane Const. Corp.,

809 F.3d 780, 787 (3d Cir. 2016) (internal citations and quotations omitted). Elements

are sufficiently alleged when the facts in the complaint "show" that the plaintiff is entitled

to relief. Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)). Deciding whether a

claim is plausible will be a "context-specific task that requires the reviewing court to

draw on its judicial experience and common sense." Id.



                                              3
Ill.   DISCUSSION

       A.     Eleventh Amendment

       The Complaint names as a Defendant the Delaware Department of Correction

("DOC"). The Eleventh Amendment protects states and their agencies and departments

from suit in federal court regardless of the kind of relief sought. Pennhurst State School

& Hosp. v. Halderman, 465 U.S. 89, 100 (1984). "Absent a state's consent, the

Eleventh Amendment bars a civil rights suit in federal court that names the state as a

defendant." Laskaris v. Thornburgh, 661 F.2d 23, 25 (3d Cir. 1981) (citing Alabama v.

Pugh, 438 U.S. 781 (1978)). Delaware has not waived its immunity from suit in federal

court; although Congress can abrogate a state's sovereign immunity, it did not do so

through the enactment of 42 U.S.C. § 1983. See Brooks-McCollum v. Delaware, 213 F.

App'x 92, 94 (3d Cir. 2007). In addition, dismissal is proper because the DOC is not a

person for purposes of§ 1983. See Will v. Michigan Dep't of State Police, 491 U.S. 58,

71 (1989); Calhoun v. Young, 288 F. App'x 47 (3d Cir. 2008).

       Accordingly, the court will dismiss the claims against the DOC pursuant to 28

U.S.C. § 1915A(b)(2) as it is immune from suit.

       B.     Respondeat Superior/Personal Involvement

       Plaintiff's Complaint does not mention Defendants Warden Robert May ("May") or

Deputy Warden Truman Mears ("Mears") other than to name them as defendants. It is

apparent they are named as defendants based upon their supervisory positions.

       There is no respondeat superior liability under§ 1983. See Parke/Iv. Danberg,

833 F.3d 313, 330 (3d Cir. 2016). A defendant in a civil rights action "cannot be held

responsible for a constitutional violation which he [ ] neither participated in nor
                                              4
approved"; personal involvement in the alleged wrong is required. Baraka v.

McGreevey, 481 F.3d 187,210 (3d Cir. 2007); see a/so Polk County v. Dodson, 454

U.S. 312, 325, (1981) (holding that liability in a § 1983 action must be based on

personal involvement, not respondeat superior). Such involvement may be "shown

through allegations of personal direction or of actual knowledge and acquiescence."

Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005).

       The Complaint provides no specific facts how Warden Mays or Deputy Warden

Mears violated Plaintiff's constitutional rights, that they expressly directed the

deprivation of his constitutional rights, or that they created policies wherein subordinates

had no discretion in applying them in a fashion other than the one which actually

produced the alleged deprivation.     Accordingly, the Court will dismiss as frivolous all

claims against Warden Mays and Deputy Warden Mears as frivolous pursuant to 28

U.S.C. § 1915A(b )(1 ).

       C.     Grievances

       The sole allegation against Defendant Bureau Chief Marc Richman is that he

denied Plaintiff's medical grievance on May 29, 2018. To the extent this claim is based

upon Plaintiff's dissatisfaction with the grievance procedure or denial of his grievances,

the claims fail because an inmate does not have a "free-standing constitutionally right to

an effective grievance process. Woods v. First Corr. Med., Inc., 446 F. App'x 400, 403

(3d Cir. Aug. 18, 2011) (citing Flick v. Alba, 932 F.2d 728, 729 (8th Cir. 1991 )). Notably,

the denial of grievance appeals does not in itself give rise to a constitutional claim as

Plaintiff is free to bring a civil rights claim in District Court as he has done. Winn v.



                                               5
Department of Corr., 340 F. App'x 757, 759 (3d Cir. 2009) (citing Flick v. Alba, 932 F.2d

at 729.

          Plaintiff cannot maintain a constitutional claim based upon his perception that his

grievance was not properly processed, that it was denied, or that the grievance process

is inadequate. Therefore, the Court will dismiss the claims against Richman as frivolous

pursuant to 28 U.S.C. § 1915A(b)(1 ).

          D.    Medical Needs

          Plaintiff has alleged what appear to be cognizable § 1983 medical needs claims

against Defendants Connections (LLC) Wilmington and Dover as well as numerous

medical personnel Jane/John Doe Defendants for delay or denial in providing medical

care to Plaintiff's serious medical needs. Plaintiff will be allowed to proceed against

these Defendants.

                                        CONCLUSION

          For the above reasons, the Court will: (1) dismiss Defendants Department of

Correction, Marc Richman, Robert May, and Truman Mears pursuant to U.S.C.

§ 1915A(b)(1) as the claim are frivolous; and (2) allow Plaintiff to proceed against

Connections (LLC) Wilmington and Dover and Jane/John Doe Defendants.

          An appropriate Order will be entered.




                                               6
